UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ☑ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2016 or ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number 333-198615 Asia Training Institute, Inc. Nevada (State or other jurisdiction of incorporation or organization) 47-1100063 (I.R.S. Employer Identification No.) 13, SUITE 400 CITY OF INDUSTRY, CA 91746 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (562) 273-5357 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes☐No☑ Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes☐No☑ Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes☑No☐ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the Registrant was required to submit and post such files).Yes☐No☑ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.☐ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer☐ Accelerated filer☐ Non-accelerated filer☐ Smaller reporting company☑ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes☑No☐ The aggregate market value of the common stock of the Registrant held by non-affiliates as of September 30, 2015, the last business day of the Registrant’s most recently completed second fiscal quarter, was $4,094,400. The number of shares outstanding of the Registrant’s common stock as of June 23, 2016 was 19,412,000. ASIA TRAINING INSTITUTE, INC. INDEX TO REPORT ON FORM10-K Page PART I Item 1: Business 1 Item 1A: Risk Factors 4 Item 1B: Unresolved Staff Comments 7 Item 2: Properties 7 Item 3: Legal Proceedings 7 Item 4: Mine Safety Disclosures 7 PART II Item 5: Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 Item 6: Selected Financial Data 9 Item 7: Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A: Quantitative and Qualitative Disclosures About Market Risk 11 Item 8: Financial Statements and Supplementary Data 11 Item 9: Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 21 Item 9A: Controls and Procedures 21 Item 9B: Other Information 22 PART III Item 10: Directors, Executive Officers and Corporate Governance 23 Item 11: Executive Compensation 24 Item 12: Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 25 Item 13: Certain Relationships and Related Transactions, and Director Independence 25 Item 14: Principal Accountant Fees and Services 26 PART IV Item 15: Exhibits, Financial Statement Schedules 27 ii Special Note Regarding Forward-Looking Statements There are statements in this Annual Report that are not historical facts. These “forward-looking statements” can be identified by use of terminology such as “believe,” “hope,” “may,” “anticipate,” “should,” “intend,” “plan,” “will,” “expect,” “estimate,” “project,” “positioned,” “strategy” and similar expressions. You should be aware that these forward-looking statements are subject to risks and uncertainties that are beyond our control. For a discussion of these risks, you should read this entire Annual Report carefully, especially the risks discussed under “Risk Factors.” Although management believes that the assumptions underlying the forward-looking statements included in this Annual Report are reasonable, they do not guarantee our future performance, and actual results could differ from those contemplated by these forward looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. In the light of these risks and uncertainties, there can be no assurance that the results and events contemplated by the forward-looking statements contained in this Annual Report will in fact transpire. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of their dates. We do not undertake any obligation to update or revise any forward-looking statements. PARTI ITEM1. BUSINESS Asia Training Institute, Inc., a Nevada corporation, (“ATI,” the “Company,” the “Registrant,” “we,” “us,” or “our”) was incorporated on May 14, 2014 under the name “WeWearables, Inc.” As previously described in the Company’s Current Report on Form 8-K filed on February 17, 2016, in February 2016, the following events occurred: 1. The former sole director and officer of the Company, Thomas Chen, sold his 17,000,000 shares of the Company’s common stock (“Shares”) to Chien Heng “George” Chiang, and two other stockholders of the Company sold a total of 2,000,000 Shares to Mr. Chiang.The aggregate purchase price for all of the Shares sold to Mr. Chiang was $300,000. 2. Prior to such sales, Mr. Chen owned a majority of the Company’s Shares and was the Company’s sole director and officer. 3. Mr. Chen resigned his positions in connection with the sale of his Shares and appointed Mr. Chiang as the Company’s sole director and officer. 4. As a result of his purchase, Mr. Chiang beneficially owns approximately 98% of the issued and outstanding Shares. 5. Following the closing of the transactions described above, the Company changed its name to Asia Training Institute, Inc. The Company has no operating business and has limited financial resources.The Company has not established a source of equity or debt financing.Our financial statements include a note emphasizing the uncertainty of our ability to remain as a going concern. After the sale of the Shares, the Company changed its business focus from marketing and distribution for the next generation of wearable health and wellness devices as previously described in the Company’s filings with the Securities and Exchange Commission (“SEC”).The Company’s current business strategy is to investigate and, if such investigation warrants, acquire a target operating company or business seeking the perceived advantages of being a publicly held corporation.The Company’s principal business objective for the next twelve months and beyond such time will be to achieve long-term growth potential through a combination with an operating business rather than immediate, short-term earnings.The Company will not restrict its potential candidate target companies to any specific business, industry or geographical location and, thus, may acquire any type of business.However, the Company currently expects to focus on finding an operating business with significant operations in Asia. 1 Under SEC Rule 12b-2 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Company qualifies as a “shell company” because it has no or nominal assets (other than cash) and no or nominal operations.Management does not intend to undertake any efforts to cause a market to develop in the Company’s securities, either debt or equity, until the Company has successfully concluded a business combination.The Company intends to comply with the periodic reporting requirements of the Exchange Act for so long as it is subject to those requirements. The analysis of new business opportunities will be undertaken by or under the supervision of the management of the Company.The Company has unrestricted flexibility in seeking, analyzing and participating in potential business opportunities in that it may seek out a target company in any business, industry or geographical location.In its efforts to analyze potential acquisition targets, the Company will consider the following kinds of factors: (a) potential for growth, indicated by new technology, anticipated market expansion or new products; (b) competitive position as compared to other firms of similar size and experience within the industry segment as well as within the industry as a whole; (c) strength and diversity of management, either in place or scheduled for recruitment; (d) capital requirements and anticipated availability of required funds, to be provided by the Company or from operations, through the sale of additional securities, through joint ventures or similar arrangements or from other sources; (e) the cost of participation by the Company as compared to the perceived tangible and intangible values and potentials; (f) the extent to which the business opportunity can be advanced; (g) the accessibility of required management expertise, personnel, raw materials, services, professional assistance and other required items; and (h) other relevant factors. In applying the foregoing criteria, no one of which will be controlling, management will attempt to analyze all factors and circumstances and make a determination based upon reasonable investigative measures and available data.Potentially available business opportunities may occur in many different industries, and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex.Due to the Company’s limited capital available for investigation, the Company may not discover or adequately evaluate adverse facts about the opportunity to be acquired.In addition, the Company will be competing against other entities that possess greater financial, technical and managerial capabilities for identifying and completing business combinations.In evaluating a prospective business combination, the Company will conduct as extensive a due diligence review of potential targets as reasonably practicable given the lack of information which may be available regarding private companies, the Company’s limited personnel and financial resources and the inexperience of its management with respect to such activities.The Company expects that its due diligence will encompass, among other things, meetings with the target business’s incumbent management and inspection of its facilities, as necessary, as well as a review of financial and other information which is made available to it.This due diligence review will be conducted either by the Company’s management or by unaffiliated third parties it may engage, including but not limited to attorneys, accountants, consultants or other such professionals. 2 Form of Potential Business Combination The manner in which the Company participates in an opportunity will depend upon the nature of the opportunity, the respective needs and desires of the Company and the promoters of the opportunity, and the relative negotiating strength of the Company and such promoters. It is likely that the Company will acquire its participation in a business opportunity through the issuance of common stock or other securities of the Company.Although the terms of any such transaction cannot be predicted, it should be noted that in certain circumstances the criteria for determining whether or not an acquisition is a so-called “tax free” reorganization under Section 368(a)(1) of the Internal Revenue Code of 1986, as amended (the “Code”), depends upon whether the owners of the acquired business own 80% or more of the voting stock of the surviving entity.If a transaction were structured to take advantage of these provisions rather than other “tax free” provisions provided under the Code, all prior stockholders of the Company would in such circumstances retain 20% or less of the total issued and outstanding shares of the surviving entity.Under other circumstances, depending upon the relative negotiating strength of the parties, prior stockholders of the Company may retain substantially less than 20% of the total issued and outstanding shares of the surviving entity.This could result in substantial additional dilution to the equity of those who were stockholders of the Company prior to a business combination with an operating entity. The present stockholders of the Company may not have control of a majority of the voting securities of the Company following a reorganization transaction.As part of such a transaction, the Company’s sole director may resign and one or more new directors may be appointed without any vote by stockholders. In the case of a business combination, the transaction may be accomplished upon the sole determination of management without any vote or approval by stockholders.In the case of a statutory merger or consolidation directly involving the Company, it will may be approved by the Company’s majority stockholder without calling a stockholders’ meeting.The necessity to obtain such stockholder approval could result in delay and additional expense in the consummation of any proposed transaction and may also give rise to certain appraisal rights to dissenting stockholders.Most likely, management will seek to structure any such transaction so as not to require stockholder approval. It is anticipated that the investigation of specific business opportunities and the negotiation, drafting and execution of relevant agreements, disclosure documents and other instruments will require substantial management time and attention and substantial cost for accountants, attorneys and others.The costs that will be incurred are difficult to determine at this time as the costs are expected to be tied to the amount of time it takes to identify and complete a business combination transaction as well as the specific factors related to the business combination target that is chosen, including such factors as the location, size and complexity of the business of the target company.If a decision is made not to participate in a specific business opportunity, the costs theretofore incurred in the related investigation might not be recoverable.Furthermore, even if an agreement is reached for the participation in a specific business opportunity, the failure to consummate that transaction may result in the loss to the Company of the related costs incurred.The Company has not established a timeline with respect to the identification of a business combination target. Competition The Company will face substantial competition from other shell companies seeking a potential business combination with a private company that may be looking for the perceived advantages of being a publicly held corporation.The Company will be in a highly competitive market for a small number of business opportunities which could reduce the likelihood of consummating a successful business combination.A large number of established and well-financed entities, including small public companies and venture capital firms, are active in mergers and acquisitions of companies that may be desirable target candidates for the Company.Nearly all these entities have significantly greater financial resources, technical expertise and managerial capabilities than the Company does; consequently, the Company will be at a competitive disadvantage in identifying possible business opportunities and successfully completing a business combination.These competitive factors may reduce the likelihood of the Company identifying and consummating a successful business combination. 3 Employees The Company presently has no employees.Its officers and sole director are engaged in outside business activities and anticipate that they will devote to the business very limited time until the acquisition of a successful business opportunity has been identified.The specific amount of time that management will devote to the Company may vary from week to week or even day to day, and, therefore, the specific amount of time that management will devote to the Company on a weekly basis cannot be ascertained with any level of certainty.In all cases, management intends to spend as much time as is necessary to exercise its fiduciary duties as officers and as the director of the Company and believe that they will be able to devote the time required to consummate a business combination transaction as necessary.The Company expects no significant changes in the number of its employees other than such changes, if any, in connection with a business combination. Reports to Security Holders (1) To the extent required by federal and state law, the Company will deliver an annual report to security holders. (2) The Company will file reports with the SEC. The Company will be a reporting company and will comply with the requirements of the Exchange Act. (3) The public may read and copy any materials the Company files with the SEC at the SEC’s Public Reference Room at 100 F. Street, N.E., Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. Additionally, the SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, which can be found at http://www.sec.gov. ITEM 1A. RISK FACTORS An investment in the Company is highly speculative in nature and involves an extremely high degree of risk. If any of the following risk were to occur, then our business, financial condition, results of operations and/or prospects could be materially adversely affected.If that happens, the market price of our common stock, if any, could decline, and investors could lose all or part of their investment. Risks Related to Our Company We have virtually no financial resources.Our independent accountants’ report includes an explanatory paragraph stating that there is substantial doubt about our ability to continue as a going concern. We are a company currently with no operating business and have virtually no financial resources.Our independent accountants included an explanatory paragraph in their opinion on our financial statements as of and for the period ended March 31, 2016 that states that the Company’s lack of revenues and financial resources, among other conditions, raise substantial doubt about our ability to continue as a going concern.We may seek additional financing.The financing sought may be in the form of equity or debt financing from various sources as yet unidentified.No assurances can be given that we will generate sufficient revenue or obtain the necessary financing to continue as a going concern. We do not have a formal agreement with our President to fund the Company’s working capital needs; however our President’s current plan is to do the majority of the work on his own without cash compensation while he seeks other sources of funding and to find an operating business for the Company to acquire.We have not generated any revenues from our business, and our expenses will be accrued and deferred until sufficient financing is obtained or our President or others who know our President loan the necessary funds to pay for these expenses.No assurances can be given that we will be able to receive funds from our President or others to continue our operations beyond a month-to-month basis. 4 Management has broad discretion over the selection of our prospective business. Any person who invests in our securities will do so without an opportunity to evaluate the specific merits or risks of our prospective business.As a result, investors will be entirely dependent on the broad discretion and judgment of management, which currently is only our President, in connection with the selection of a prospective business.The business decisions made by our management may not be successful. Stockholders may not receive disclosure or information regarding a prospective business. Management is not required to and may not provide stockholders with disclosure or information regarding our prospective business opportunities.Moreover, a prospective business opportunity may not result in a benefit to stockholders or prove to be more favorable to stockholders than any other investment that may be made by stockholders and investors. There are significant potential conflicts of interest. Our personnel will be required to commit substantial time to our affairs and, accordingly, these individual(s) (particularly our President) may have conflicts of interest in allocating management time among various business activities.In the course of other business activities, certain key personnel (particularly our President) may become aware of business opportunities which may be appropriate for presentation to us, as well as other entities with which they are affiliated.As such, there may be conflicts of interest in determining to which entity a particular business opportunity should be presented. We will face competition from companies with significantly greater resources and name recognition. We expect to encounter intense competition from other entities seeking to pursue new business opportunities.Many of these entities are well-established and have extensive experience in identifying new prospective business opportunities.Many of these competitors possess greater financial, technical, human and other resources than we do.Based upon our limited financial and personnel resources, we may lack the resources as compared to those of many of our potential competitors. Risks Related to Our Common Stock Because we have nominal assets and no revenue, we are considered a “shell company” and will be subject to more stringent reporting requirements. Because we have no business operations and nominal assets other than cash, we are considered a shell company under SEC rules.As a result, we are subject to the SEC rules regarding shell companies, including substantial restrictions on resales of restricted securities by stockholders of a shell company. Stockholders may be diluted significantly through our efforts to obtain financing and satisfy obligations through issuance of additional shares of our common stock. We have no committed source of financing.In certain circumstances, our board of directors may use non-cash consideration to satisfy obligations, including restricted shares of our common stock.Our board of directors has authority, without action or vote of the stockholders, to issue all or part of the authorized 150,000,000 shares of common stock, of which there are currently 130,588,000 shares available for issuance.In addition, we may attempt to raise capital by selling shares of our common stock, possibly at a discount to market.These actions will result in dilution of the ownership interests of existing stockholders and that dilution may be material. Currently, there can be no assurances that any established public market will ever develop. There can be no assurances as to whether (a) any market for our shares will develop; (b) the prices at which our common stock will trade; or (c) the extent to which investor interest in us will lead to the development of an active, liquid trading market. 5 Active trading markets generally result in lower price volatility and more efficient execution of buy and sell orders for investors. Our common stock is unlikely to be followed by any market analysts, and there may be few institutions acting as market makers for our common stock.Either of these factors could adversely affect the liquidity and trading price of our common stock.Until our common stock is fully distributed and an orderly market develops in our common stock, if ever, the price at which it trades is likely to fluctuate significantly.No assurances can be given that an orderly or liquid market will ever develop for the shares of our common stock. Our board of directors (consisting of one person, our President) has the authority, without stockholder approval, to issue preferred stock with terms that may not be beneficial to common stockholders and with the ability to affect adversely stockholder voting power and perpetuate their control over us. Our articles of incorporation allow us to issue shares of preferred stock without any vote or further action by our stockholders.Our board of directors has the authority to fix and determine the relative rights and preferences of preferred stock.Our board of directors also has the authority to issue preferred stock without further stockholder approval, including large blocks of preferred stock.As a result, our board of directors could authorize the issuance of a series of preferred stock that would grant to holders the preferred right to our assets upon liquidation, the right to receive dividend payments before dividends are distributed to the holders of common stock and the right to the redemption of the shares, together with a premium, prior to the redemption of our common stock. The ability of our President to control our business may limit or eliminate minority stockholders’ ability to influence corporate affairs. Our President, Mr. Chiang, beneficially owns 97.9% of our outstanding common stock.As a result, our President will be in a position to continue to elect our board of directors, decide all matters requiring stockholder approval and determine our policies.The interests of our President may differ from the interests of other stockholders with respect to the issuance of shares, business transactions with other companies, selection of officers and directors and other business decisions.The minority stockholders would have no way of overriding decisions made by our President.This level of control may also have an adverse impact on the market value of our shares because our President may institute or undertake transactions, policies or programs that may result in losses, may not take steps to increase our visibility in the financial community and/or may sell sufficient numbers of shares to significantly decrease our price per share. We do not expect to pay cash dividends in the foreseeable future. We have never paid cash dividends on our common stock and do not expect to pay cash dividends on our common stock at any time in the foreseeable future.The future payment of dividends directly depends upon our future earnings, capital requirements, financial requirements and other factors that our board of directors will consider. Since we do not anticipate paying cash dividends on our common stock, return on your investment, if any, will depend solely on an increase, if any, in the market value of our common stock. You may have limited access to information regarding our business because our obligations to file periodic reports with the SEC could be automatically suspended under certain circumstances. We are subject to certain informational requirements of the Exchange Act and are required to file periodic reports (i.e., annual, quarterly and certain current reports) with the SEC.This obligation could be suspended since we have fewer than 300 stockholders.We currently have no plan to suspend our current public reporting obligations.In addition, we are not currently required to furnish proxy statements to stockholders. For all of the foregoing reasons and others set forth herein, an investment in our securities in any market that may develop in the future involves a high degree of risk. 6 ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2. PROPERTIES The Company utilizes rented offices at 13200 Crossroads Parkway North, Suite 400, City of Industry, CA91746. The space is provided to us by Mr. Chiang.Mr. Chiang incurs no incremental costs as a result of our using the space.Therefore, he does not charge us for its use.There is no written lease agreement. ITEM 3. LEGAL PROCEEDINGS The Company does not have any material pending legal proceedings to which it is a party or to which its property is the subject. ITEM4. MINE SAFETY DISCLOSURES Not applicable. 7 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information The Company’s common stock is currently quoted on the OTC Markets and OTC Bulletin Board under the symbol “ATGI”. The following table sets forth the high and low closing per share sales prices for our common stock for each of the quarters of our last two fiscal years as reported by the OTC Markets. Quarter Ended High Low June 30, 2014 $ N/A $ N/A September 30, 2014 N/A N/A December 31, 2014 N/A N/A March 31, 2015 N/A N/A June 30, 2015 September 30, 2015 December 31, 2015 March 31, 2016 $ $ Holders As of June 23, 2016, there were approximately 36 holders of record of our common stock. Dividends The Company has not paid any cash dividends to date and does not anticipate paying dividends in the foreseeable future. Securities Authorized for Issuance under Equity Compensation Plans None. Recent Sale of Unregistered Securities In May 2014, the Company issued 17,000,000 shares of our common stock to Mr. Chen, the Company’s president at such time, as founder shares. In May 2014, the Company issued 3,000,000 shares of our common stock for services. In September 2014, the Company issued 50,000 shares of our common stock for services. In January 2015, we completed a public offering whereby we sold 362,000 shares of our common stock at $0.10 per share for total gross proceeds of $36,200. 8 We relied upon Section 4(2) of the Securities Act of 1933, as amended for the above issuances. We believed that Section 4(2) was available because: (a) none of these issuances involved underwriters, underwriting discounts or commissions; (b) we placed restrictive legends on all certificates issued; (c) no sales were made by general solicitation or advertising; and (d) sales were made only to accredited investors. In connection with the above transactions, we provided the following to all investors: (a) access to all our books and records; (b) access to all material contracts and documents relating to our operations; and (c) the opportunity to obtain any additional information, to the extent we possessed such information, necessary to verify the accuracy of the information to which the investors were given access. ITEM 6. SELECTED FINANCIAL DATA We are a “smaller reporting company” as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This discussion summarizes the significant factors affecting the operating results, financial condition, liquidity and cash flows of the Company for the fiscal year ended March 31, 2016 (“Fiscal 2015”) and the period from May 14, 2014 (inception) to March 31, 2015 (“Fiscal 2014”).The discussion and analysis that follows should be read together with the section entitled “Forward-Looking Statements” and our consolidated financial statements and the notes to the consolidated financial statements included elsewhere in this Annual Report on Form 10-K. Except for historical information, the matters discussed in this section are forward-looking statements that involve risks and uncertainties and are based upon judgments concerning various factors that are beyond the Company’s control.Consequently, and because forward-looking statements are inherently subject to risks and uncertainties, the actual results and outcomes may differ materially from the results and outcomes discussed in the forward-looking statements.You are urged to carefully review and consider the various disclosures made by us in this report, including under the caption “Risk Factors.” Company Overview Asia Training Institute, Inc., a Nevada corporation, (“ATI,” “Company,” “Registrant,” “we,” “us,” or “our”) was incorporated on May 14, 2014 under the name “WeWearables, Inc.” The Company does not currently have an operating business and has limited financial resources. The Company has not established a source of equity or debt financing. Our financial statements include a note emphasizing the uncertainty of our ability to remain as a going concern. The Company has determined to change its business focus from marketing and distribution for the next generation of wearable health and wellness devices as previously described in the Company’s filings with the SEC.The Company’s current business strategy is to investigate and, if such investigation warrants, acquire a target operating company or business seeking the perceived advantages of being a publicly held corporation.The Company’s principal business objective for the next twelve months and beyond such time will be to achieve long-term growth potential through a combination with an operating business rather than immediate, short-term earnings.The Company will not restrict its potential candidate target companies to any specific business, industry or geographical location and, thus, may acquire any type of business.However, the Company currently expects to focus on finding an operating business with significant operations in Asia. 9 Recently Issued Accounting Pronouncements Refer to the notes to the financial statements for a complete description of recent accounting standards which we have not yet been required to implement and may be applicable to our operation, as well as those significant accounting standards that have been adopted during the current year. Critical Accounting Policies The preparation of our financial statements in conformity with accounting principles generally accepted in the United States (“GAAP”) requires management to make estimates, judgments and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of expenses during the reporting period.On an ongoing basis, we evaluate our estimates which are based on historical experience and on various other assumptions that are believed to be reasonable under the circumstances.The result of these evaluations forms the basis for making judgments about the carrying values of assets and liabilities and the reported amount of expenses that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions.The following accounting policies require significant management judgments and estimates. We base our estimates on historical experience and various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.There can be no assurance that actual results will not differ from these estimates. Results of Operations Fiscal Year 2015 Compared to Fiscal Year 2014 General and Administrative Expenses General and administrative expenses were $101,674 for Fiscal 2015 compared to $139,752 for Fiscal 2014.The expenses for Fiscal 2015 consisted primarily of $30,547 for organization and related expenses and $71,127 for professional fees.For Fiscal 2014, the expenses consisted primarily of $26,250 for website, $84,490 for accounting expenses and legal fees, and $20,000 for stock compensation.The decrease in general and administrative expenses consisted primarily of a decrease in professional fees and stock compensation. Interest Expense Interest expense from a related-party loan was $525 for Fiscal 2015 and $4,032 for Fiscal 2014.The reduction in interest expense was as a result of the loan being repaid at the end of April 2015. Liquidity and Capital Resources The following is a summary of the Company’s cash flows provided by (used in) operating, investing, and financing activities for Fiscal 2015 and Fiscal 2014: Fiscal 2015 Fiscal 2014 Operating Activities $ ) ) Investing Activities — — Financing Activities Net Effect on Cash $ ) 10 The Company does not currently have adequate financial resources to maintain its operations.The Company will need to seek working capital through loans or sales of common stock.Until such time as we acquire an operating business, our principal stockholder will likely be our principal source of funding.Our financial statements for Fiscal 2015 include a “going concern” footnote contingent on us to be able to raise working capital to maintain our operations as we seek an operating company. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements, as defined in Item303(a)(4)(ii) of Regulation S-K, obligations under any guarantee contracts or contingent obligations.We also have no other commitments, other than the costs of being a public company, which will increase our operating costs or cash requirements in the future. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are a “smaller reporting company” as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements of the Company for the year ended March 31, 2016, consisting of the following, are contained herein: Balance Sheet - As of March 31, 2015 and March 31, 2016 Statement of Operations - March 31, 2015 and March 31, 2016 Statement of Changes in Stockholders’ Deficit - March 31, 2015 and March 31, 2016 Statement of Cash Flows - March 31, 2015 and March 31, 2016 Notes to Financial Statements - March 31, 2015 and March 31, 2016 11 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Asia Training Institute, Inc. We have audited the accompanying balance sheet of Asia Training Institute, Inc. (“Company”) as of March 31, 2016 and 2015 and the related statements of operations, changes in stockholders’ deficit and cash flows for the year ended March 31, 2016 and for the period from May 14, 2014 (inception) to March 31, 2015. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits include consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statements presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Asia Training Institute, Inc. as of March 31, 2016 and 2015, and the result of its operations and its cash flows for the year ended March 31, 2016 and for the period from May 14, 2014 (inception) to March 31, 2015 in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has had minimal revenues and earnings since inception. These conditions, among others, raise substantial doubt about the Company’s ability to continue as a going concern. Management's plans concerning these matters are also described in Note 3, which includes achieving profitable operations and raising additional funds through financing. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ TAAD, LLP Walnut, California91789 June 24, 2016 12 Asia Training Institute, Inc. Balance Sheet March 31, March 31, ASSETS CURRENT ASSETS: Cash $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES: Accrued expenses Note payable and interest payable – related party — TOTAL LIABILITIES $ $ STOCKHOLDERS’ DEFICIT: Preferred stock, $0.001 par value; 25,000,000 shares authorized; none issued or outstanding as of March 31, 2016 and March 31, 2015 — — Common stock, $0.001 par value; 150,000,000 shares authorized; 19,412,000 shares issued and outstanding as of March 31, 2016 and 20,412,000 as of March 31, 2015 Additional paid in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 13 Asia Training Institute, Inc. Statement of Operations Twelve Months Ended March 31, Period from May 14, 2014 (inception) through March 31, Revenue $
